Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	It is noted, the Non-final rejection dated September 14, 2021 is withdrawn, as the rejection did not include a prior art rejection for all claims 1-16 submitted in the Preliminary Amendment dated September 28, 2019. The Examiner herewith includes a prior art rejection for all claims 1-16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150064545A1 (Murakami).


Regarding claim 1,  Murakami teaches an electric storage device for a battery module [abs, 0010]. Please refer to the annotated Fig. 2 in regards to the claimed limitations:




    PNG
    media_image1.png
    669
    856
    media_image1.png
    Greyscale


Regarding claim 2, Murakami teaches the battery pack according to claim 1, wherein one of each of the first inserting and receiving portions and the second inserting and receiving portion is configured as a groove [as noted above, in claim 1, the positioning parts are a groove in which the limiting plate and end plate join together thru the opening], and the other is configured as a convex column fitting to the groove [annotated below; Fig. 7].   


    PNG
    media_image2.png
    612
    511
    media_image2.png
    Greyscale

Regarding claim 3, , Murakami teaches the battery pack according to claim 1, wherein each of the first inserting and receiving portions is configured as a groove, and the second inserting and receiving portion is configured as a convex column fitting to the groove [depicted above in claims 1-3]; and the groove is configured as a tapered groove [Fig. 7], an aperture of the groove is gradually reduced in a direction away from the end plate, and/or the convex column is configured as a tapered convex column, and a cross section of the convex column is gradually reduced in a direction away from the end plate [Fig. 8B[ depicted below].  

    PNG
    media_image3.png
    308
    428
    media_image3.png
    Greyscale


Regarding claim 5, Murakami teaches the battery pack according to claim 1, wherein the inner side surface is recessed to form a sinking table, each of the first inserting and receiving portions is disposed on the sinking table, and at least a part of the end plate is located within the sinking table [depicted above in Fig 2; 0063, sinking table is a recessed portion].  

Regarding claim 6, Murakami teaches the battery pack according to claim 1, wherein each of the battery modules comprises two end plates, and the two end plates are respectively disposed on two sides of the plurality of battery cores in the length direction; and the number of the limiting plates is two and the two limiting plates are disposed on two sides of the module assembly in the length direction, the inner side surfaces of the two limiting plates are provided with the first inserting and receiving portions, and each of the end plates is provided with the second inserting and receiving portion [described above in claim 1 and depicted in Fig. 2].  

Regarding claim 12, Murakami teaches the battery pack according to claim 3, wherein the inner side surface is recessed to form a sinking table, each of the first inserting and receiving portions is disposed on the sinking table, and at least a part of the end plate is located within the sinking table [depicted above in Fig 2; 0063, sinking table is a recessed portion].
Regarding claim 15, Murakami teaches the battery pack according to claim 5, wherein each of the battery modules comprises two end plates, and the two end plates are respectively disposed on two sides of the plurality of battery cores in the length direction; and the number of the limiting plates is two and the two limiting plates are disposed on two sides of the module assembly in the length direction, the inner side surfaces of the two limiting plates are provided with the first inserting and receiving portions, and each of the end plates is provided with the second inserting and receiving portion [described above in claim 1 and depicted in Fig. 2] .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150064545A1 (Murakami) and further in view of US20150147630A1 (Nakano)
Regarding claim 4, Murakami teaches the battery pack according to claim 1, wherein each of the first inserting and receiving portions is configured as a groove, and the second inserting and receiving portion is configured 13Attorney Docket No. 19PFO158US as a convex column fitting to the groove [noted above in claim 2]; however is silent with respect to and each of the battery modules further comprises a loop disposed on an outer periphery of the end plate and the plurality of battery cores, the loop is configured to protrude from a surface of the end plate, a height of the convex column protruding from the surface of the end plate is greater than a height of the loop protruding from the surface of the end plate, and at least a portion of the convex column is located within the groove.  

Nakano teaches a secondary battery. Nakano teaches a restraining band #130(depicted below), corresponding to the loop that is disposed on the outer periphery of the end plate (#120) [0090]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murakami to further incorporate the 

Regarding claim 11, Murakami teaches the battery pack according to claim 3, however is silent with respect to wherein each of the battery modules further comprises a loop disposed on an outer periphery of the end plate and the plurality of battery cores, the loop is configured to protrude from a surface of the end plate, a height of the convex column protruding from the surface of the end plate is greater than a height of the loop protruding from the surface of the end plate, and at least a portion of the convex column is located within the groove. Nakano teaches a secondary battery. Nakano teaches a restraining band #130(depicted below), corresponding to the loop that is disposed on the outer periphery of the end plate (#120) [0090]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murakami to further incorporate the restraining strap taught by Nakano, as doing so would retain the pressure in the stacking direction to further improve the strength of the battery modules [0090].

Regarding claim 13,  modified Murakami the battery pack according to claim 4, Murakami teaches wherein the inner side surface is recessed to form a sinking table, each of the first inserting and receiving portions is disposed on the sinking table, and at least a part of the end plate is located within the sinking table [depicted above in Fig 2; 0063, sinking table is a recessed portion] .

Regarding claim 14, modified Murakami the battery pack according to claim 4, Murakami teaches wherein each of the battery modules comprises two end plates, and the two end plates are respectively disposed on two sides of the plurality of battery cores in the length direction; and the number of the limiting plates is two and the two limiting plates are disposed on .



    PNG
    media_image4.png
    547
    645
    media_image4.png
    Greyscale


Claims 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150064545A1 (Murakami)  and further in view of US6761992B1 (Marukawa)


Regarding claim 7, Murakami teaches the battery pack according to claim 1, wherein the number of the limiting plates is two, and the two limiting plates are respectively disposed on two sides of the module assembly in the length direction; however is silent with respect to the battery pack further comprises a connecting member spanning the module assembly and connected between the two limiting plates.  
Marukawa teaches a secondary battery [abs]. Marukawa teaches a connecting member [#5; i.e restraining strap; between two end plates (depicted below).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murakami to further incorporate the connecting member taught by Marukawa in order to secure the battery modules together and avoid the risk of deformation of the end plates [col. 2 lines 20-28].



    PNG
    media_image5.png
    473
    689
    media_image5.png
    Greyscale

Regarding claim 8, modified Murakami teaches the battery pack according to claim 7.  Murakami  teaches wherein each of the limiting plates include a top portion and a bottom portion disposed opposite to each other in a height direction of the battery pack, and two side surfaces disposed opposite to each other in the width direction [depicted in claim 1]; however is silent with respect to  the connecting member comprises a side connecting member connected to a side surface of each of the limiting plates, and an intermediate connecting member connected to the top 14Attorney Docket No. 19PFO158US portion of each of the limiting plates.  
Marukawa teaches the connecting member comprises a side connecting member connected to a side surface of the end plates and the intermediate connecting member connected to the top 14Attorney Docket No. 19PFO158US portion of each of the end plates [depicted above in claim 7]. It is noted, that although the side connecting member and the intermediate connecting member do not explicitly show the connection is to the limiting plates and instead are connected to the end plate, it would also inherently connect to the limiting plate as claimed, as the limiting plate is inside the inner portion of the end plate. 



Regarding claim 9, modified Murakami the battery pack according to claim 8, as shown in Marukawa (illustrated above),  there is only one intermediate connecting member in the figure, and is silent with respect to having two or more. However, it would have been obvious to incorporate the intermediate connecting member to have two or more as claimed, as this would have been a mere duplication of parts.  Without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 10, modified Murakami the battery pack according to claim 7.  Murakami is silent with respect to wherein the connecting member comprises two connecting ends disposed opposite to each other in an extension direction of the connecting member, and the connecting member is connected to each of the limiting plates via the connecting ends; and a limiting groove is provided on a surface of each of the limiting plates to correspond to at least one of the two connecting ends, so that the at least one of the two connecting ends is limited to be located within the limiting groove.

	Marukawa (illustrated above), teaches two connecting ends, i.e. mounting bolt #8 and as noted above in claim 8, Marukawa discloses that the connecting ends are connected to the end plate, however, since the limiting plate is placed in the inner surface of the end plate, the connecting ends also inherently is connected thru the limiting plate and to the end plate. Marukawa teaches a limiting groove, i.e. 5b mounting strip [col. 4, lines 50-55] that is on the side surface of the end plate so that the at least one of the two connecting ends is limited to be located within the limiting groove, as claimed. It would have been obvious to one of ordinary skill 

Regarding claim 16, Murakami teaches the battery pack according to claim 6, however is silent with respect to wherein the battery pack further comprises a connecting member spanning the module assembly and connected between the two limiting plates. Marukawa teaches a secondary battery [abs]. Marukawa teaches a connecting member [#5; i.e restraining strap; between two end plates (depicted above in claim 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murakami to further incorporate the connecting member taught by Marukawa in order to secure the battery modules together and avoid the risk of deformation of the end plates [col. 2 lines 20-28].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729